Citation Nr: 0104160	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  99-21 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for the residuals of an 
injury to the right knee.

2.  Entitlement to a rating in excess of 10 percent for 
recurrent dermatitis.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. K. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from July 1959 to October 
1960.

The present appeal arises from a January 1999 rating decision 
in which the RO denied the veteran's claim for service 
connection for degenerative changes to his right knee and for 
recurrent dermatitis xerosis.  The notice of disagreement 
(NOD) was received in July 1999.  The statement of the case 
(SOC) was issued in October 1999.  The veteran's substantive 
appeal was received in October 1999.  

Subsequently, in a March 2000 rating decision, the RO granted 
service connection for recurrent dermatitis xerosis, and 
assigned a disability evaluation of 10 percent, effective in 
November 1998.  The veteran submitted a letter to the RO in 
April 2000 which, in pertinent part, constitutes an NOD with 
respect to the rating assigned by the RO.  The record does 
not reflect the issuance of an SOC in response to the 
veteran's initiating an appeal of that issue. 

It is further noted that the veteran was afforded a hearing 
before the undersigned Member of the Board, sitting at the 
Newark, New Jersey, VA Regional Office (VARO) in July 2000.  
In the course of that hearing, the veteran provided testimony 
concerning his right knee disorder, which is a subject of 
this remand.  The Board Member also heard testimony 
concerning a back disorder, as to which the RO had previously 
denied service connection.  The veteran was informed at the 
hearing that, notwithstanding the taking of testimony 
regarding the back disorder, he would be required to take 
appropriate steps through the RO to reopen that claim.  
Accordingly, the issue of service connection for a back 
disorder is referred to the RO for development and 
adjudication as to whether there is new and material evidence 
to reopen the claim.




REMAND

The medical evidence of record reflects that the veteran 
currently suffers from degenerative changes to his right 
knee.  He asserts that his disability was caused by an 
accident during his active service.  He maintains that he 
worked as a supply clerk in a warehouse at MCS Quantico and 
incurred an injury to his right knee when a load of materials 
fell and knocked him down, resulting in impact to the knee.  
This, he contends, resulted in his transportation to the base 
dispensary and subsequent hospitalization at the base 
hospital, where his leg was placed in a cast.  The veteran 
argues that the ongoing degeneration of his right knee is 
related to the incident he relates.  He asserts that he takes 
medication for recurrent pain and that he cannot stand for 
long periods without experiencing pain and discomfort in his 
right knee.   

Prior to rendering a final decision on the issue of service 
connection for the residuals of a right knee injury, the 
Board finds that there are procedural defects that must be 
addressed and corrected.  Significant changes in the law 
pertaining to the duty to assist a veteran in the development 
of a claim for compensation occurred during the pendency of 
this appeal.  Legislation which now governs cases such as 
this is the Veterans Claims Assistance Act of 2000 (VCAA), 
Public Law No. 106-475, 114 Stat. 2096 (2000).  In 
particular, the law now states:

Upon receipt of a complete or 
substantially complete application, the 
Secretary shall notify the claimant and 
his representative of any information, 
and any medical or lay evidence, not 
previously provided to the Secretary that 
is necessary to substantiate the claim.  
As part of that notice, the Secretary 
shall indicate which portion of that 
information and evidence, if any, is to 
be provided by the claimant and which 
portion, if any, the Secretary . . . will 
attempt to obtain on behalf of the 
claimant.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C.A. § 5103(a)). 


With respect to the duty to assist veterans in the 
development of their claims, the VCAA provides:
	
	§ 5103A.  Duty to assist claimants

(a)  DUTY TO ASSIST. -- (1)  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim 
for a benefit under a law administered by the 
Secretary.

(2)  The Secretary is not required to provide 
assistance to a claimant under this section if no 
reasonable possibility exists that such assistance 
would aid in substantiating the claim.

(3)  The Secretary may defer providing assistance 
under this section pending the submission by the 
claimant of essential information missing from the 
claimant's application.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000)(to be codified as 38 
U.S.C. § 5103A(a).

 There is no evidence in this case that the RO informed the 
veteran or his representative of the evidence necessary to 
substantiate his claim for the right knee disorder.  In a 
letter to the veteran dated December 1998, the RO discussed a 
previously denied claim for a low back disorder and provided 
guidance pertaining to how he might reopen that claim.  The 
letter made no mention of the veteran's claim for service 
connection for the right knee disorder, nor did it outline 
specific types of evidence that might further substantiate 
that claim.  In a November 1999 letter, the RO asked for 
additional information regarding the veteran's assertion that 
he had been hospitalized for his right knee condition.  The 
RO did not advise the veteran on other types of evidence he 
might submit in support of his claim.



In response to the November 1999 RO letter, the veteran 
submitted letters from various private physicians.  In 
particular, a statement from Roland Johnkins, M.D., dated 
March 1961, noted that the veteran had been under his care 
since March 1961.  Dr. Johnkins reported that physical 
examination of the veteran had revealed internal derangement 
of his right knee.  Given that the veteran has contended that 
he injured his right knee during service, Dr. Johnkins' 
finding, reported less than a year after the veteran was 
released from active duty, is clearly probative of the 
veteran's claim.  Thus, the RO should attempt to obtain from 
Dr. Johnkins any medical records associated with the 
veteran's treatment for his right knee.  See Hayre v. West, 
188 F.3d 1327, 1331 (1999) (citing Ivey v. Derwinski, 2 
Vet.App. 320, 322-23 (1992)) (U.S. Court of Appeals for the 
Federal Circuit held that a claimant need not always make a 
specific request that VA procure pertinent private medical 
records).  Furthermore, the VCAA also mandates efforts to 
obtain records which may be held by Dr. Johnkins, stating 
that "the Secretary shall make reasonable efforts to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain."  VCAA, § 3(a), 114 
Stat. 2096, 2097-98 (2000)(to be codified as 38 U.S.C. § 
5103A(b)).

With respect to the fact that the RO has apparently not 
issued an SOC regarding the veteran's appeal of the rating 
for dermatitis xerosis, the U.S. Court of Appeals for 
Veterans Claims has held that the Board should remand, rather 
than refer the matter to the RO for the issuance of an SOC.  
See Manlincon v. West, 12 Vet.App. 238, 240-41 (1999).  
Furthermore, the Board notes that the Court has addressed the 
distinction between a veteran's dissatisfaction with the 
initial rating assigned following a grant of entitlement to 
service connection, and a later claim for an increased 
rating.  See Fenderson v. West, 12 Vet.App. 119, 126 (1999).  
The Court held that, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based upon the facts found - a practice known as assigning 
"staged" ratings.  In view of the Court's holding in 
Fenderson, the RO should consider whether the veteran is 
entitled to a "staged" rating for recurrent dermatitis 
xerosis, as the Court has indicated can be done in this type 
of case. 

In view of the foregoing, the Board finds that additional 
development is necessary, and this case is therefore REMANDED 
to the RO for the following action:

1.  The RO should request that the veteran 
submit the names and addresses of all VA 
and non-VA medical care providers who have 
treated him, since his service separation, 
for complaints concerning his right knee.  
The veteran should be advised that this 
evidence may include, but is not limited 
to, copies of orthopedic or general 
examinations (employment, insurance, or 
otherwise) that may have been performed 
shortly after his service discharge.  After 
securing the necessary releases, the RO 
should obtain any such records (not already 
on file) and permanently associate them 
with the claims file.  Special emphasis 
should be placed on obtaining any files, 
reports, or other treatment-related 
materials held by Dr. Johnkins.

2.  An additional request should be made to 
the veteran, with a copy to his 
representative, that he provide the 
greatest detail possible regarding the 
circumstances surrounding the injury and 
subsequent treatment in service for his 
right knee.  He should be asked to provide 
specific details, to include the date and 
time of occurrence and names of possible 
witnesses, to include colleagues and 
medical personnel.  The veteran should be 
advised that this information is vitally 
necessary to obtain supportive evidence of 
the claimed incident, and that he must be 
as specific as possible because, without 
such details, an adequate search for 
verifying information cannot be conducted.

3.  If warranted by the information 
provided by the veteran, the RO should 
contact with the National Personnel Records 
Center (NPRC) to request service records 
identified by the veteran but not obtained 
in response to past requests.  If, as a 
result of any development undertaken by 
this Remand, it would be logical to contact 
other agencies to establish the occurrence 
of the incident causing the injury claimed, 
that development should be accomplished.  
If these development actions result in the 
procurement of new records, those materials 
must be permanently associated with the 
claims folder.

4.  The RO should inform the veteran of 
other types of evidence that may be 
furnished in support of his claim.  Such 
evidence includes but is not limited to: 
statements from service medical personnel, 
statements or affidavits from fellow 
servicemembers who had personal knowledge 
of the veteran's disability during service 
or at an early date following discharge 
from service, letters written during 
service which might have described or 
mentioned the injury, and/or photographs 
taken during service which might illustrate 
the claimed injury.  All submissions must 
be permanently associated with the claims 
folder.

5. With respect to the issue of recurrent 
dermatitis xerosis, the RO should review 
the record of evidence and argument 
received since the last rating decision.  
It should then undertake additional 
development with regard to this issue if 
such action is indicated.  Whether 
additional VA examinations should be sought 
is left to the discretion of the RO.  When 
all indicated preliminary actions are 
completed, the RO should prepare an SOC in 
accordance with 38 C.F.R. § 19.29, unless 
the matter is resolved by granting the 
benefits sought on appeal, or the NOD is 
withdrawn.  This issue should then be 
returned to the Board for further appellate 
consideration, if otherwise in order.

6.  Following completion of the foregoing, 
the RO must review the claims folder and 
ensure that all of the above mentioned 
development actions have been conducted and 
completed in full. In doing so, all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, should be 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letter 00-87 (Nov. 
17, 2000), Fast Letter 00-92 (Dec. 13, 
2000), and Fast Letter 01-02 (Jan. 9, 2001) 
as well as any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent Court decisions that are 
subsequently issued also should be 
considered.

7.  If the benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided with an SSOC.  The SSOC 
must contain notice of all relevant actions 
taken on the claim for benefits, to include 
a summary of the evidence applicable law 
and regulations considered pertinent to the 
issue currently on appeal, to include the 
provisions of 38 C.F.R. §§ 3.303, 3.307, 
3.309 and 38 C.F.R. § 3.655, if 
appropriate.  A reasonable period of time 
should be allowed for the veteran's 
response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters that the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet.App. 369 (1999).  The purpose of this REMAND 
is to obtain additional medical evidence and to afford due 
process to the veteran.  The Board intimates no opinion, 
either factual or legal, as to the ultimate conclusion 
warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only final 
a decision of the Board of Veteran's Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a final decision of the Board on the merits of the 
appeal.  38 C.F.R. § 20.1100(b) (2000).



